DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Comment
 Claim 1 recites “wherein the polyurethane/polyisocyanurate foam” in lines 4 and 5.  It appears that the claim should recite either “a polyurethane/polyisocyanurate rigid foam reinforced with glass fibers, wherein the polyurethane/polyisocyanurate foam” or “a polyisocyanurate rigid foam reinforced with glass fibers, wherein the polyisocyanurate foam”.


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 1/10/2022 is acknowledged.  The traversal is on the grounds that a thermal insulation 3 (page 1, paragraphs [0001], [0008], [0009]). The glass fleece reinforces the polyurethane/polyisocyanurate foam of Dreier.  Additionally, Kolakowski et al. (US Patent No. 3,991,252) disclose the technical features in common between the groups.  Kolakowski et al. teach an external thermal insulation (col. 1, lines 5-10, col. 2, lines 5-10, 24-35, 59-68) comprising a concrete or masonry wall (col. 2, lines 24-30); a thermal insulation board on the concrete or masonry wall, the thermal insulation board (col. 2, lines 5-10, 24-35, 59-68) comprising a polyisocyanurate rigid foam (col. 4, lines 50-65) reinforced with glass fibers (col. 5, lines 5-11), wherein the polyurethane/polyisocyanurate foam reinforced with glass fibers (col. 4, lines 50-65, col. 5, lines 5-11) has a density of from about 1.5 pcf to about 8 pcf (= about 24 kg/m3 to about 128 kg/m3) and preferably about 2 pcf to about 6 pcf (= about 32 kg/m3 to about 96 kg/m3) (col. 5, lines 10-15).
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kolakowski et al. (US Patent No. 3,991,252).
Regarding claim 1, Kolakowski et al. teach an external thermal insulation (col. 1, lines 5-10, col. 2, lines 5-10, 24-35, 59-68) comprising a concrete or masonry wall (col. 2, lines 24-30); a thermal insulation board on the concrete or masonry wall, the thermal insulation board (col. 2, lines 5-10, 24-35, 59-68) comprising a polyisocyanurate rigid foam (col. 4, lines 50-65) reinforced with glass fibers (col. 5, lines 5-11), wherein the polyurethane/polyisocyanurate foam reinforced with glass fibers (col. 4, lines 50-65, col. 5, lines 5-11) has a density of from about 1.5 pcf to about 8 pcf (= about 24 kg/m3 to about 128 kg/m3) and preferably about 2 pcf to about 6 pcf (= about 32 kg/m3 to about 96 kg/m3) which reads on Applicant’s claimed range of less than 70 kg/m3 according to ASTM D 1622 (col. 5, lines 10-15).
Regarding claim 8, Kolakowski et al. teach an external thermal insulation (col. 1, lines 5-10, col. 2, lines 5-10, 24-35, 59-68) comprising a concrete or masonry wall (col. 2, lines 24-30); a thermal insulation board on the concrete or masonry wall, the thermal insulation board (col. 2, lines 5-10, 24-35, 59-68) comprising a polyisocyanurate rigid foam (col. 4, lines 50-65) reinforced with glass fibers (col. 5, lines 5-11), wherein the polyurethane/polyisocyanurate foam reinforced with glass fibers (col. 4, lines 50-65, col. 5, lines 5-11) has a density of from about 1.5 pcf to about 8 pcf (= about 24 kg/m3 to about 128 kg/m3) and preferably about 2 pcf to about 6 pcf (= about 32 kg/m3 to about 96 kg/m3) (col. 5, lines 10-15).
Kolakowski et al. are silent on wherein the thermal insulation board exhibits dimensional changes measured as the sum of absolute values below 1.5% when exposed to 90% RH at 70°C for 2 days and 25% RH at 70°C for 2 days.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed   


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kolakowski et al. (US Patent No. 3,991,252) in view of Lehmann et al. (US Patent Application No. 2008/0234402).
Kolakowski et al. are relied upon as disclosed above.
Regarding claim 2, Kolakowski et al. fail to teach wherein the polyurethane/polyisocyanurate foam has a polyisocyanurate index of from 180 to 600.  However, Lehmann et al. teach a polyisocyanurate rigid foam (page 2, paragraph [0026]) having a isocyanate index of 180 to 700, preferably 250 to 500, in particular from 300 to 400 which reads on Applicant’s claimed range from 180 to 600 (page 2, paragraph [0029], page 5, paragraph [0080]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the isocyanate index of Kolakowski et al. to that of Lehmann et al. in order to provide a foam which displays good curing, modulus of elasticity, compressive strength and low brittleness (Lehmann et al., page 2, paragraphs [0025], [0029]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kolakowski et al. (US Patent No. 3,991,252) in view of Yu et al. (US Patent Application No. 2017/0313806).
Kolakowski et al. are relied upon as disclosed above.
Regarding claim 3, Kolakowski et al. fail to teach wherein the polyurethane/polyisocyanurate foam is the reaction product of a mixture that includes at least a first isocyanate component, a first isocyanate-reactive component, a 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the mixture of Yu et al. to prepare the polyurethane/polyisocyanurate foam of Kolakowski et al. in order to provide a foam characterized by a fine uniform cell structure and little or no foam collapse (Yu et la., page 1, paragraph [0002]).
Regarding claim 4, Kolakowski et al. fail to teach wherein the physical blowing agent is selected from the group consisting of hydrocarbons, hydrochlorofluoroolefins, hydrofluoroolefins, and mixtures thereof.  However, Yu et al. teach a thermal insulation comprising a polyisocyanurate rigid foam (page 1, paragraph [0002], page 8, paragraph [0069]) having a density of from 0.5 pounds per cubic foot to 60 pounds per cubic foot (page 8, paragraph [0069]), wherein the polyurethane/polyisocyanurate foam is the reaction product of a mixture that includes a least a first isocyanate component (page 2, 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the mixture of Yu et al. to prepare the polyurethane/polyisocyanurate foam of Kolakowski et al. in order to provide a foam characterized by a fine uniform cell structure and little or no foam collapse (Yu et la., page 1, paragraph [0002]).
Regarding claim 5, Kolakowski et al. fail to teach wherein the nucleating agent is selected from the group consisting of perfluoro-hydrocarbons, perfluoro-ethers, perfluoroolefins and mixtures thereof.  However, Yu et al. teach a thermal insulation comprising a polyisocyanurate rigid foam (page 1, paragraph [0002], page 8, paragraph [0069]) having a density of from 0.5 pounds per cubic foot to 60 pounds per cubic foot (page 8, paragraph [0069]), wherein the polyurethane/polyisocyanurate foam is the reaction product of a mixture that includes a least a first isocyanate component (page 2, paragraphs [0018], [0019]), a first isocyanate-reactive component (page 2, paragraphs [0016], [0017]), trimerization catalyst (page 2, paragraphs [0016], [0017], page 8, paragraph [0068]), a surfactant (page 2, paragraphs [0016], [0017]), a physical blowing agent (page 2, paragraphs [0016], [0017], page 4, paragraph [0038]), and optionally a 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the mixture of Yu et al. to prepare the polyurethane/polyisocyanurate foam of Kolakowski et al. in order to provide a foam characterized by a fine uniform cell structure and little or no foam collapse (Yu et la., page 1, paragraph [0002]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kolakowski et al. (US Patent No. 3,991,252) in view of Dreier (US Patent Application No. 2004/0180978).
Kolakowski et al. are relied upon as disclosed above.
Regarding claim 6, Kolakowski et al. fail to teach wherein the thermal insulation board further includes at least one facing layer selected from at least one of saturated glass fleece and non-saturated glass fleece.  However, Dreier teaches a thermal insulating board comprising a polyurethane rigid foam (page 1, paragraph [0006]) having a density between 20 and 120 kg/m3 (page 1, paragraph [0009]) and further includes at least one facing layer of a polyethylene coated glass fleece (page 1, paragraph [0008]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the glass fleece of Dreier on the thermal insulation board of Kolakowski et al. in order to provide improved sound-absorbing properties (Dreier, page 1, paragraphs [0007], [0008]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kolakowski et al. (US Patent No. 3,991,252) in view of Murphy (US Patent No. 4,869,037).
Kolakowski et al. are relied upon as disclosed above.
Regarding claim 7, Kolakowski et al. fail to teach wherein the thermal insulation board further includes at least a removable facing material, and the removable facing material is removed before use.  However, Murphy teaches an insulation board comprising foamed urethane or isocyanurate (col. 7, lines 15-25) and a removable protective strip (facing material), and the removable protective strip (facing material) is removed before use (col. 2, lines 35-37).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the removable protective strip (facing material) of Murphy with the thermal insulation board of Kolakowski in order to prevent adherence to other parts or other objects and by preventing dirt and the like from adhering to the surface thereby maintaining and preserving the character of the surface before the panel is installed (Murphy, col. 4, lines 2-10).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/28/2022